Exhibit 10.7

THIRD AMENDMENT TO “REAL ESTATE PURCHASE AGREEMENT

AND ESCROW INSTRUCTIONS”

THIS THIRD AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
(this “Third Amendment”) is entered into as of July 26, 2011, by and between
HESPERIA – MAIN STREET, LLC, a California limited liability company (“Seller”),
and TNP SRT TOPAZ MARKETPLACE, LLC, a Delaware limited liability company
(“Buyer”).

RECITALS

WHEREAS, Seller and TNP Acquisitions, LLC, a Delaware limited liability company
(“Original Buyer”) entered into that certain Real Estate Purchase Agreement and
Escrow Instructions dated April 29, 2011 (the “Original Agreement”), as amended
by that certain First Amendment thereto dated June 1, 2011 (the “First
Amendment”), that certain Buyer’s Final Approval Notice dated June 10, 2011 (the
“Approval Notice”), and that certain Second Amendment thereto dated July 15,
2011 (the “Second Amendment”, and together with the Original Agreement, the
First Amendment and the Approval Notice, the “Agreement”), with respect to the
real property and improvements located in Hesperia, California, commonly known
as 14101, 14135, and 14177 Main Street, Hesperia, California 92345, and improved
with an approximate 53,259 square foot retail shopping complex, altogether as
more particularly described on Exhibit “A” to the Original Agreement (the
“Property”);

WHEREAS, Original Buyer assigned all of its right title and interest under the
Agreement to Buyer, pursuant to that certain Assignment and Assumption of Real
Estate Purchase Contract and Escrow Instructions, dated as of June 18, 2011 (the
“Assignment”);

WHEREAS, the Assignment was pursuant to and authorized by Section 9.3 of the
Original Agreement, however, pursuant to said Section 9.3, the Assignment has
not relieved Original Buyer of its liabilities and obligations under the
Agreement;

WHEREAS, the Closing under the Agreement, originally scheduled for June 20,
2011, was extended to July 19, 2011 and later extended to August 1, 2011 (the
“Closing Date”);

WHEREAS, Buyer and Seller are now desirous of further extending the Closing Date
and to making certain other amendments and modifications to the Agreement, as
more particularly provided below.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as set
forth below. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Agreement.

1. Extension of Closing Date. The Closing Date is hereby extended to August 31,
2011.

 

1



--------------------------------------------------------------------------------

2. Deposit and Escrow.

2.1. By no later than 5 pm on Wednesday, July 27, 2011, Escrow Agent shall
deliver to Seller by wire transfer, and without need for additional instructions
from Buyer, the Deposit. Buyer shall execute and deliver to Escrow Agent any
supplemental escrow instructions required by Escrow Agent to allow Escrow Agent
to timely release the Deposit to Seller.

2.2. By no later than 5 pm on Monday, August 1, 2011, Buyer shall deliver to
Escrow Agent, by wire transfer, the additional sum of $270,000 (the “Second
Additional Deposit”). By no later than 5 pm on Tuesday, August 2, 2011, Escrow
Agent shall deliver to Seller by wire transfer, and without need for additional
instructions from Buyer, the Second Additional Deposit. Buyer shall execute and
deliver to Escrow Agent any supplemental escrow instructions required by Escrow
Agent to allow Escrow Agent to timely release the Second Additional Deposit to
Seller.

2.3. As to the Second Additional Deposit: (i) the sum of $250,000 shall be
credited against and applied to the Purchase Price on the Closing Date, and
shall be deemed additional liquidated damages to Seller should the Closing fail
to occur due to Buyer’s default; and (ii) the sum of $20,000 shall be deemed
additional consideration to Seller for entering into this Third Amendment (and
reimbursement for Seller’s time and effort and costs and expenses incurred), and
said $20,000 shall be non-refundable to Buyer and retained by Seller as its sole
property, and not credited against nor applied to the Purchase Price on the
Closing Date. Should Escrow Agent fail to receive the entire Second Additional
Deposit from Buyer by 5 pm on August 1, 2011, Buyer shall be deemed to be
default under the Agreement and this Third Amendment, the Escrow shall be
cancelled, the Agreement and this Third Amendment shall terminate (except for
those provisions that expressly survive the termination of the Agreement and
this Third Amendment), and Seller shall retain the previously delivered Deposit
for its own account as liquidated damages. Upon Seller’s receipt of the Deposit
and Second Additional Deposit, such sums shall be nonrefundable to Buyer unless
a Closing fails to occur due to Seller’s breach or default under or as otherwise
provided in the Agreement as amended by this Third Amendment, in which event:
(i) the Deposit plus the entire Second Additional Deposit shall be refundable to
Buyer in event a Closing fails to occur due to Seller’s default, or (ii) the
Deposit plus $250,000 of the Second Additional Deposit shall be refundable to
Buyer in the event a Closing fails to occur for a reason otherwise provided in
the Agreement as amended by this Third Amendment (for example, a Material
Adverse Change in the physical condition of the Property).

3. Buyer’s Default. Section 6.1 of the Original Agreement is hereby deleted and
the following shall be substituted:

BUYER’S DEFAULT. IF THE SALE CONTEMPLATED BY THE AGREEMENT AND THIRD AMENDMENT
IS NOT CONSUMMATED BECAUSE OF A DEFAULT BY BUYER IN ITS OBLIGATION TO PURCHASE
THE PROPERTY IN ACCORDANCE WITH THE TERMS OF THE AGREEMENT AS AMENDED BY THE
THIRD AMENDMENT, THEN: (A) THE AGREEMENT AND THIRD AMENDMENT SHALL TERMINATE;
(B) THE DEPOSIT PLUS $250,000 OF THE SECOND ADDITIONAL DEPOSIT PREVIOUSLY PAID
TO SELLER SHALL BE RETAINED BY SELLER AS

 

2



--------------------------------------------------------------------------------

LIQUIDATED DAMAGES; AND (C) SELLER AND BUYER SHALL HAVE NO FURTHER OBLIGATIONS
TO EACH OTHER EXCEPT THOSE THAT SURVIVE THE TERMINATION OF THE AGREEMENT AND
THIRD AMENDMENT. BUYER AND SELLER ACKNOWLEDGE THAT THE DAMAGES TO SELLER IN THE
EVENT OF A BREACH OF THE AGREEMENT AND THIRD AMENDMENT BY BUYER WOULD BE
DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT THE AMOUNT OF THE DEPOSIT PLUS
$250,000 OF THE SECOND ADDITIONAL DEPOSIT PLUS INTEREST REPRESENTS THE PARTIES’
BEST AND MOST ACCURATE ESTIMATE OF THE DAMAGES THAT WOULD BE SUFFERED BY SELLER
IF THE TRANSACTION SHOULD FAIL TO CLOSE AND THAT SUCH ESTIMATE IS REASONABLE
UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THE THIRD AMENDMENT AND UNDER
THE CIRCUMSTANCES THAT SELLER AND BUYER REASONABLY ANTICIPATE WOULD EXIST AT THE
TIME OF SUCH BREACH. BUYER AND SELLER AGREE THAT SELLER’S RIGHT TO RETAIN THE
DEPOSIT PLUS $250,000 OF THE SECOND ADDITIONAL DEPOSIT TOGETHER WITH ANY
INTEREST AND EARNINGS EARNED THEREON SHALL BE SELLER’S SOLE REMEDY, AT LAW AND
IN EQUITY, FOR BUYER’S FAILURE TO PURCHASE THE PROPERTY IN ACCORDANCE WITH THE
TERMS OF THE AGREEMENT AND THIRD AMENDMENT. HOWEVER, NOTHING IN THIS SECTION
SHALL (i) PREVENT OR PRECLUDE SELLER’S RECOVERY OF REASONABLE ATTORNEYS’ FEES OR
OTHER COSTS INCURRED BY SELLER PURSUANT TO SECTION 9.8 OF THE ORIGINAL
AGREEMENT, OR (ii) IMPAIR OR LIMIT THE EFFECTIVENESS OR ENFORCEABILITY OF
BUYER’S INDEMNIFICATION OBLIGATIONS CONTAINED IN THE ORIGINAL AGREEMENT. SELLER
HEREBY WAIVES ANY RIGHT TO AN ACTION FOR SPECIFIC PERFORMANCE OF ANY PROVISIONS
OF THIS AGREEMENT.

 

INITIALS

  RH SELLER   JM BUYER        

4. Tenant Estoppels and SNDAs. Buyer acknowledges and agrees that Seller has
fully satisfied Seller’s obligations under Sections 5.4.3 and 5.4.4 of the
Original Agreement to deliver to Buyer Tenant Estoppels and SNDAs from its
Tenants.

5. Miscellaneous. Time is of the essence with respect to the parties’ respective
duties and obligations under the Agreement and this Third Amendment. Except as
specifically modified by this Third Amendment, the terms and conditions of the
Agreement shall, as amended hereby, continue in full force and effect. This
Third Amendment may be executed in any number of counterparts and it shall be
sufficient that the signature of each party appear on one or more such
counterparts. All counterparts shall collectively constitute a single agreement.
In order to expedite the execution and effectiveness of this Third Amendment,
signatures may be delivered and exchanged by email (pdf scan), or by facsimile.

[SEE SIGNATURES ON FOLLOWING PAGE >>>]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date first written above.

 

SELLER:    

Hesperia – Main Street, LLC,

a California limited liability company,

    By:  

/s/ Robert Herscu

    Name:   Robert Herscu, Manager

BUYER:

 

 

TNP SRT Topaz Marketplace, LLC,

a Delaware limited liability company

  By:   TNP Strategic Retail Operating Trust, L.P.,     a Delaware limited
partnership   Its:   Sole Member    

By:     TNP Strategic Retail Trust, Inc.,

a Maryland corporation

    Its:     General Partner     By:  

/s/ Jack Maurer

    Name:  

Jack Maurer

    Title:  

 

 

4